NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                        NOV 7 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 RICHARD WILLIAM BREINHOLT;                       No. 12-35667
 SUSAN LYN BREINHOLT,
                                                  D.C. No. 1:10-cv-00466-EJL
                  Plaintiffs-Appellants,

   v.                                             MEMORANDUM*

 AEGIS WHOLESALE CORPORATION;
 et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                              for the District of Idaho
                     Edward J. Lodge, District Judge, Presiding

                           Submitted October 25, 2016**

Before:       LEAVY, SILVERMAN, and GRABER, Circuit Judges.

        Richard William Breinholt and Susan Lyn Breinholt appeal pro se from the

district court’s judgment dismissing their action alleging federal and state law

foreclosure-related claims. We have jurisdiction under 28 U.S.C. § 1291. We

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo a district court’s dismissal under Federal Rule of Civil Procedure

12(b)(6). Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1040-41

(9th Cir. 2011). We affirm.

      The district court properly dismissed the Breinholts’ claims against Aegis

Wholesale Corporation, OneWest Bank, FSB, Tri-County Process Serving LLC

(“Tri-County”), Regional Trustee Services Corporation, and Pioneer Lender

Trustee Services, LLC, as barred by the doctrine of res judicata because the

Breinholts’ claims were raised, or could have been raised, in a prior state court

action between the parties or their privies that resulted in a final judgment on the

merits. See Pocatello Hosp., LLC v. Quail Ridge Med. Investor, LLC, 339 P.3d

1136, 1142 (Idaho 2014) (stating elements of res judicata under Idaho law and

holding that res judicata bars litigation of claims that were, or could have been,

raised in the prior action); Kawai Farms, Inc. v. Longstreet, 826 P.2d 1322, 1325-

26 (Idaho 1992) (under Idaho law, a voluntary dismissal with prejudice constitutes

a final judgment for purposes of res judicata); see also Holcombe v. Hosmer, 477

F.3d 1094, 1097 (9th Cir. 2007) (federal courts must apply state law regarding res

judicata to state court judgments).

      The district court properly dismissed the Breinholts’ claims against

                                          2                                    12-35667
Mortgage Electronic Registration Systems, Inc. (“MERS”), TitleOne Corporation,

Jennifer Tait, and Robinson Tait, P.S., because the Breinholts failed to allege facts

sufficient to state any plausible claim for relief. See Hebbe v. Pliler, 627 F.3d 338,

341-42 (9th Cir. 2010) (although pro se pleadings are to be construed liberally, a

plaintiff must present factual allegations sufficient to state a plausible claim for

relief); see also Cervantes, 656 F.3d at 1038-44 (explaining the recording system

and rejecting challenges to its validity); Edwards v. Mortg. Elec. Registration Sys.,

Inc., 300 P.3d 43, 49 (Idaho 2013) (“[H]aving MERS the named beneficiary as

nominee for the lender conforms to the requirements of a deed of trust under Idaho

law.”).

      The district court did not abuse its discretion by denying the Breinholts’

motion for relief under Federal Rule of Civil Procedure 60(b) because the

Breinholts failed to demonstrate any grounds for such relief. See Sch. Dist. No. 1J,

Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993)

(setting forth standard of review and listing grounds warranting reconsideration

under Fed. R. Civ. P. 60(b)); see also Trotter v. Bank of N.Y. Mellon, 275 P.3d 857,

863 (Idaho 2012) (under Idaho law, “a trustee may initiate nonjudicial foreclosure

proceedings on a deed of trust without first proving ownership of the underlying

                                           3                                     12-35667
note”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Tri-County’s request for attorney’s fees, set forth in its answering brief, is

denied.

      AFFIRMED.




                                          4                                       12-35667